892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Conrad LUCAS, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3351.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1989.

Before RICH, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge and EDWARD D. RE, Judge.*
PER CURIAM.

DECISION

1
Conrad Lucas appeals the decision of the Merit Systems Protection Board (MSPB), docket No. SL07528910004, dismissing his appeal for lack of jurisdiction.   Lucas sought to appeal the Veterans Administration's decision removing him from his position as a medical supply aide.   We affirm.

OPINION

2
Congress has given only certain types of federal employees the right to have their removals reviewed by the MSPB.   The undisputed record shows that Lucas was not employed in the competitive service and that he was not a veteran with one year of current continuous service in the same or similar positions.   See 5 U.S.C. §§ 7511(a)(1), 7512(1) (1982).   Therefore, regardless of the merit of his accusations against the Veterans Administration, the MSPB correctly determined that it had no jurisdiction to consider Lucas's appeal.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation